MEMORANDUM*
1. Hachez would have been relieved of his duty to cooperate had State Farm first materially breached the insurance contract. Great Divide Ins. Co. v. Carpenter, 79 P.3d 599, 608 (Aaska 2003) (per curiam). But State Farm met its duty to provide a conflict-free defense by appointing CHI counsel. See id. at 610. And even if State Farm breached the covenant of good faith and fair dealing by refusing to investigate the settlement offer, that breach was not material. If State Farm failed to accept a reasonable settlement, it could be liable “for any excess judgment against its insured.” Jackson v. Am. Equity Ins. Co., 90 P.3d 136, 142 (Aaska 2004). The district court did not err in finding that State Farm had not materially breached its contract.
2. Likewise, the district court did not err in finding that Hachez’s acceptance of a settlement offer breached Hachez’s duty to cooperate, see Grace v. Ins. Co. of N. Am., 944 P.2d 460, 464 (Aaska 1997), and that this breach prejudiced State Farm. Id. at 464 n. 7.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.